Citation Nr: 1116855	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for incomplete paralysis of the ninth (glossopharyngeal) cranial nerve, residual of a cerebrovascular accident, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for ptosis, left eye (previously diplopia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to June 1987, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The April 2008 statement of the case included an additional 7 issues which the Veteran had originally claimed.  However, in his November 2008 VA Form 9, Appeal to the Board of Veterans' Appeals, he specifically indicated that he only wished to appeal the two issues captioned on the first page of this decision.  Accordingly, the remaining issues are not before the Board at this time.


FINDING OF FACT

By way of February 2011 written correspondence, prior to promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to an increased rating for incomplete paralysis of the ninth (glossopharyngeal) cranial nerve, residual of a cerebrovascular accident, and entitlement to a compensable rating for ptosis, left eye, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence dated in February 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of entitlement to an increased rating for incomplete paralysis of the ninth (glossopharyngeal) cranial nerve, residual of a cerebrovascular accident, and entitlement to a compensable rating for ptosis, left eye.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claims for entitlement to an increased rating for incomplete paralysis of the ninth (glossopharyngeal) cranial nerve, residual of a cerebrovascular accident, and entitlement to a compensable rating for ptosis, left eye, are dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


